Title: From George Washington to the Commissioners for the District of Columbia, 11 April 1794
From: Washington, George
To: Commissioners for the District of Columbia


          
            Gentlemen,
            Philadelphia April 11th 1794.
          
          Your letter of the 23d Ulto came duly to hand, but as you did not expect to meet again
            until the 12th instt I have, accordingly, postponed my reply to the contents of it ’till
            now.
          I am sensible that the No. East quartr of square Number 21. is subject to the
            disadvantage of a North and East front (not desirable I confess) but these are more than
            counterpoised in my estimation by the formation of the ground, which, though expensive
            to improve, on account of a steep declevity on the other two sides, can never (if a
            quarter of the square is taken, and improved) have the view from it obscured by
            buildings on the adjoining lots. I was on the ground, and examined it in company with Mr
            Blodget during the Sale in September last; and after comparing the advantages and
            disadvantages, resolved to fix on that spot if a quarter of the square could be
            obtained, and the price not run upon me, beyond the usual Sales; for doing which there
            could be no just cause; for, as I have observed before, it is not less than the area
            mentioned that would secure my object; and to improve it would be expensive, from the
            shape of the ground. If, after this explanation, I can be accomodated without involving
            inconveniences, I would rather the matter should be fixed now
            than delayed to a future period—first, because I had rather be
            upon a certainty (one way or other) than remain in doubt; and 2dly because it would be
            convenient to me to know, whether there would be a call (for some money which I expect
            to receive in a few days) for that purpose, or that I might apply it to some other.
          I was not unmindful of your communication respecting Major Rivardy; but, unluckily, the
            Secretary of State mistook (as I have lately discovered) the purport of my direction to
            him on this head. It was, that your employing the Major for the
            purposes designated, wd be perfectly agreeable to me if you were satisfied with his
            character, and that he had abilities adequate to the undertaking; that he was an entire
            stranger to me; and that I had rather you should pursue your own judgment in, than be
            prompted to, a choice by me. He understood these sentiments as applying to the measure
            (of the utility and ind⟨ee⟩d necessity of which I had no doubt) and not to the man.
            Hence the mistake has happened, nor should I have discovered it, had not our late enquiry for Engineers brought to view that nothing had been concluded
            between you and Majr Rivardy. The employment as Engineer may occupy him three or four
            months—The fortifications at Baltimore, Alexandria and Norfolk were assigned to him that
            you might be enabled to judge whether under these circumstances it would be best to
            adhere to the Major, or employ Mr Vermanet, or any other—Your
            more perfect knowledge of the business—and of the situation of things than I possess
            will direct you better than any advice I could give; for in truth I have little
            knowledge of characters proper for such Surveying, levelling &ca as the City
            requires; and besides, I have been unfortunate hitherto in those whom I have been
            instrumental in bringing forward for the subordinate Offices in the City.
          Mr Greenleaf is here, and told me on tuesday last that he should set out for George
            town as yesterday or today, but if he does not call upon me before eleven oclock (Post
            hour) this letter will go by the Mail. With very great esteem
            & regd I am—Gentlemen Your Obedt Servt
          
            Go: Washington
          
        